NUMBER 13-14-00087-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROSS ALLEN HARTWELL,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 390th District Court
                         of Travis County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      This appeal was transferred to this Court from the Third Court of Appeals by order

of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw

through 2013 3d C.S.) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE

ANN. § 73.001 (West, Westlaw through 2013 3d C.S.) (granting the supreme court the
authority to transfer cases from one court of appeals to another at any time that there is

“good cause” for the transfer). This cause is currently before the Court on appellant's

fourth extension of time to file the brief. The clerk’s record was filed on February 10,

2014, and appellant’s brief was originally due to be filed thirty days thereafter. See Tex.

R. App. P. 38.6(a). This Court has previously granted appellant three extensions of time

totaling 174 days to file the brief, and appellant now seeks an additional 41 days, until

October 13, 2014, to file the brief.

       The Court GRANTS appellant’s fourth motion to file the brief and ORDERS the

Honorable Paul M. Evans to file the brief on or before October 13, 2014. The Court looks

with disfavor on the delay caused by counsel’s failure to timely file a brief in this matter.

No further extensions will be granted absent exigent circumstances. If counsel fails to

file the brief within the specified period of time, the Court will act appropriately to ensure

that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of October, 2014.




                                              2